DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


              Claims 1,2,4-8,11-13,17,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al 20100062394 (cited by applicant).
              With regard to claims 1,11 Jones et al disclose a method of placing a preformed dental article comprising, providing a preformed dental article 120, providing an uncured self-supporting dental article 130 having a first shape 330 (fig. 4A), wherein the uncured dental article 130 comprises a polymerizable resin system and at least 50 weight % of filler (see paragraph 32). Jones et al also discloses placing the preformed dental article 120 onto a tooth structure 351 (fig. 4A) such that the uncured dental article 130 is provided at an interface between the preformed dental article 120 and tooth structure 351, then forming the uncured dental article 130 into a second shape (fig. 4B), thereby 

                With regard to claims 2 and 12, note that the preformed dental article 120 and the uncured self-supporting dental article 130 are bonded (par. 69) to the tooth structure 351 after the uncured dental article 130 is formed into the second shape (see fig. 4B).

                With regard to claim 4, note that the step of forming the uncured dental article 130 into a second shape comprises manipulating the shape of the uncured dental material (this occurs when installed onto the tooth structure 351, fig. 4B), to form a continuous surface between the preformed dental article 120 and the tooth structure 351.

                 With regard to claims 5 and 13, note that the uncured dental article is hardened after it is bonded to the tooth structure 351. See fig. 4B/4D.

                 With regard to claims 6 and 8, note that the preformed dental article 120 is a hardened crown.

                 With regard to claim 7, note that both the preformed article 120 and the uncured dental article 130 may be concurrently cured. See paragraph 67.



               With regard to claim 20, note that Jones et al disclose the use of ethylenically unsaturated monomers in the resin system. See paragraph 35.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

              Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al in view of Greggs 4822279.
             With regard to claim 3, Jones et al do not specifically disclose etching the tooth structure prior to bonding.
            Greggs discloses a method of tooth restoration, in which the tooth is etched prior to the bonding of a restoration thereto. See col. 5, lines 21-25.


             With regard to claim 10, Jones et al do not disclose the tooth structure being a typodont model. Greggs discloses a method of tooth restoration, in which the restoration is fitted to a typodont model 28, prior to the final restoration process within the mouth. See columns 6 and 7.
             It would have been obvious to one skilled in the art to place the dental article of Jones et al on a typodont model, as disclosed by Greggs, if one wished to form a preliminary fitting of the restoration, prior to the final fitting within the mouth.

            Claims 16,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al.
            With regard to these claims, Jones et al do not disclose the first shape of the uncured dental material to be in the form of a rope, ribbon or annular ring, nor discloses the thickness to be in the range
from 0.5 to 2mm, the width of the cross sectional shape to be in the range of 2mm to 5mm, or the length to be at least 5mm.
            It would have been obvious to one skilled in the art to form the Jones et al uncured dental material in the form of a rope, ribbon or annular ring, if one wished to provide a variety of orientations/shapes of the material when supplying the material to a practitioner.
           It would have been obvious to one skilled in the art to form the thickness of the Jones et al uncured dental material in a range of from 0.5 to 2mm, the width to be from 2mm to 5mm, and the length to be at least 5mm, or any suitable thickness/width/length, depending upon the size of the restorations that a supplier/practitioner wished to accommodate. "[W]here the general conditions .

Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive.
Applicant argues that the Jones reference does not disclose the uncured dental article filling any voids between the preformed article and the dental structure.  This is not found persuasive because it is clear from the drawings of Jones (see fig. 4B especially), that the uncured dental article completely fills the space between the dental structure and the preformed article (there are no voids or space between them).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772